EXHIBIT —

 

 

ene

BYRD& BYRD uc

RIATTORNEYS AT LAW

 

 

 

 

Not Just Good Lawyers...Good Counsel

August 29, 2019

Carl N. Zacarias, AGA

State Treasurer’s Office

80 Calvert Street, 4 Floor
Annapolis, Maryland 21401
(410) 260-6139
czacarias(@treasurer.state.md.us

Re: O’Connor v. Cameron
Case No. 8:17-cv-03394-DKC

Dear Carl:

We emailed about, inter alia, the missing personnel records, back on August 16%. Hopefully
those have been requested and will be produced shortly. Hopefully the Court will extend discovery but
it would be appreciated if we could receive the supplemental discovery responses by September 13 to
avoid a motion to compel. In addition to the depositions already noted, we need to add Edward
Willenborg, Cpl. Sarah Russell, and Cpl. Cindy Allen. If they are not “agents” or no longer with the
Defendant, please send their direct contact information and I’ll reach out to them directly. As noted in
my prior email, we didn’t get contact information for all of the witnesses, except through your
department, or agent designations, so we still have no way of contacting any witness. Hopefully this
can be done immediately.

In addition to the above, in reviewing Defendant’s discovery responses more fully they are
deficient as noted below:

REQUEST FOR DOCUMENTS NO. 1: From 2007 to date any and all policies and procedures of

Defendant. We did not receive:

(a) Employee personnel policies, sexual harassment policies (we got a partial as an Exhibit to
another document), internal complaint or grievance procedures, EEO policies, discipline &
termination policies. There was a slide presentation which referenced an EEO Plan but no
copy of the Plan or Policies requested.

(b) Standard Operating Procedures (SOP) for all divisions;

14300 Gallant Fox Lane, Suite 120 « Bowie, MD 20715 * tel 301-464-7448 « fax 301-805-5178 * byrdandbyrd.com

 

Toay N. Byrn Jacqueue D, Bren = Timoray P. Leany*® = Josiua D. Wincer® RB. Awruony Pascruto — Parricia Creary*
thyrd@byrdandbyrd.com  jbyrd@byrdandbyrd.com tleahy@byrdandbyrd.com jwinger@byrdandbyrd.com rpasciuto@byrdandbyrd.com peleary@byrdandbyrd.com
*Also Admitted in DC.
(c) Sheriff's Office Admin and Operations Manual
(e) Employee Handbooks given to officers including the Plaintiff
G) K-9 unit policies including but not limited to assignment/reassignment of dogs, handling of
dogs, medical care for dogs, use of duty days or pay for medical care for dogs, compensation
of K9 officers for additional time necessary to care for dogs, care for dogs when handler is not
assigned or on leave, retirement or removal of dogs.
For the K-9 policies, it appears there were no policies produced, although what was
produced was just an email from Fleenor where he references to checking his records and
files. He is not designated as corporate designee and the records and/or files should be
produced.
REQUEST FOR DOCUMENTS NO. 4: All communications, emails, notes, or documents related to
the reason and decision Plaintiff was referred in 2011 for psychological, psychiatric or fit for duty
evaluations and counseling with Dr. Whitten, Dr. DiBernardo or any other health care provider
counselor. Your response should include a copy of the relevant sections of the Int’! Assoc of Chiefs of
Police guidelines, or other guidelines you used in making the referrals, and the evidence that such a
referral was reasonable as Plaintiff may have been unable to safely or effectively perform her defined
job and (2) the reasonable basis for believing that inability was attributable to a psychological condition
or impairment and that no lesser restrictive alternate was available to you.
No communications were produced, only the actual reports. Please produce the relevant
communications which were made in the ordinary course of business and can’t be privileged. If

documents are claimed as privileged, please produce a privilege log.
REQUEST FOR DOCUMENTS NO. 5: The complete personnel file of Defendant’s employee/agents
who are witness to any of the events alleged in Plaintiff's complaint, have alleged discrimination within
the Sherriff’s office, and/or are witnesses to any investigations of Plaintiff, including but not limited to
the following:

a. Daniel Alioto

b. Todd Fleenor

c. James F.A. Fowler

d. Robert Russell

e. John Horne

f. Matthew Rogers

g. Michael Gardiner

h. Edward Evans

i. Sheena Tirpak

j. Steve Simonds

k. William Rishel

1. Michael Almassey

m. Steven Hall

n. DFC Grumbles

o. Lt. Cusic

p. Terry Black

q. DFC Nelson

r. Julie Yinling
s. From 2007 through 2011, any officer in the K9 Unit

None of these personnel files were produced and Nicole Fahey’s documents, although no
personnel file was produced, referenced that she was forced to resign but a male Dep. Bowen was
simply demoted. His file would be responsive to this request as would the files referenced by
Julie Yingling including Cp]. Sarah Russell and Cpl. Cindy Allen.
REQUEST FOR DOCUMENTS NO. 6: All of the following documents: formal write-ups;
Documented Discussions; sustained complaints; non-sustained complaints; exonerated complaints;
Internal Affairs Bureau and/or Office of Professional Responsibility complaints and investigative files;
internal complaints and investigative files; external complaints and investigative files; documentation
of training given on sexual harassment, discrimination and retaliation; job descriptions; performance
reviews; bonuses awarded, including dates of bonus and amount for all of | Defendant’s
employees/agents who are witnesses to any of the allegations contained in Plaintiff's Complaint,
including but not limited to:

a. Daniel Alioto

b. Todd Fleenor

c. James F.A. Fowler

d. Robert Russell

e. John Horne

f. Michael Gardiner

g. Edward Evans

h. Sheena Tirpak

i. Steve Simonds
j. William Rishel

k. Michael Almassey

1. Steven Hall

m. Sen DFC Grumbles

n. Lt. Cusic

o. Terry Black

p. DFC Nelson

q. From 2007 through 2011, any officer in the K9 Unit

None of these were produced although we did receive documents on Alioto’s ultimate
resignation. Although we want all of them, including Fowler’s records, and those of the other K-
9 unit members, need to be produced. Given that Fowler’s actions caused the K9 unit to be
suspended, there has to be volumes of documents leading up to his being allowed to retire on
disability rather than being disciplined and/or terminated after the complaint made against him.
REQUEST FOR DOCUMENTS NO. 7: All Personnel Orders written concerning the Plaintiff, date
of the Order and date Order was amended or rescinded, including but not limited to Personnel Order
11-1158 returning her to duty in July 2011.

Known orders are missing including her off work order for July 6, 2011, and back to work

Order for July 10.
REQUEST FOR DOCUMENTS NO. 8: All documents, including emails, receipts, time records, pay
stubs, audio recordings, or any other documents concerning Todd Fleenor’s use of a duty day to obtain
veterinary care for his dog and the denial of same to Plaintiff.

No documents were produced.
REQUEST FOR DOCUMENTS NO. 9: From 2007 forward the testing results for applicants for the
position of Sgt, their ranking, the number of openings available at the time of that testing, the names of
all individuals promoted to Sgt and the reasons why any Sgt positions were not filled.
No documents were produced.
REQUEST FOR DOCUMENTS NO. 12:
All payroll records for all members of the K-9 Unit from January 1, 2010 to present, including
documents showing number of overtime hours worked by all members of the unit and the schedules of
days off for each member of the unit.
Other than overtime records for Fleenor in 2011 and shift records for the K9 unit in 2011,
no responsive documents were produced.
REQUEST FOR DOCUMENTS NO. 15: Copies of all internal complaints and/or grievances
including investigative file and resolution filed by Daniel Alioto against any member of the Sheriff's
Department from 2007 to present.
No documents other than the file related to his theft and untruthfulness in the investigation
were produced.
REQUEST FOR DOCUMENTS NO. 16: Any and all documents which support, evidence, relate or
otherwise pertain to any lawsuits, complaints, charges, or claims of sexual harassment, discrimination,
or retaliation, made against Defendant or any of its employees or agents from 2001 to the present.
Although some EEOC documents were produced, no internal docs related to any of the
women, including but not limited to Fahey, Cpl. Sarah Russell, Cpl. Cindy Allen, were produced.
Goodwin, as acknowledged by Hall & Horne in the IAB reports reported being treated

differently because of her sex. Hall made changes to the K9 Unit after her report.
Yingling’s documents indicated Horne had to counsel Steven Hall on his inappropriate

comments to women. None of these known documents were produced.
REQUEST FOR DOCUMENTS NO. 20: All documents related to communications, decisions, and
placing the Plaintiff on administrative leave or administrative duty in 2011, the assignment of Jason
Graves to the K9 Unit when the Plaintiff was on administrative duties and/or leave, the determination
that any dog would unacceptably atrophy during the expected time of Plaintiff's administrative
duties/leave, and Plaintiff's removal from the K-9 unit. Your production should include documents
evidencing the amount of time other dogs were allowed to sit without an assigned officer from 2007
(the suspension of the K9 Unit) through 2011 (including the time allowed for John Cusic’s dog to sit
while he was injured).

No communications on these subjects were produced. In addition to the K9 Unit members,

the communications of Edward Willinborg who oversaw policies and assignments, need to be
produced.
REQUEST FOR DOCUMENTS NO. 21: From 2007 to date, records and documents of all dogs
assigned to all members of the K9 Unit, the duration of the assignment, why the assignment terminated,
length of time any dog may have sat inactive/without assigned officer, and when dog was taken out of
active service. All documents related to the failure to assign a dog to Plaintiff after Barry’s retirement.

None of these records were produced. Fleenor produced an email but he is not a designee
and the records on which he relied were not produced.

REQUEST FOR DOCUMENTS NO. 23: From 2007 to date, all electronic information stored on
computers and hand-held devices, including audio and video recordings, emails and text messages

related to the Plaintiff including but not limited to any communications sent by:
a. Daniel Alioto

b. Todd Fleenor

c. James F.A. Fowler

d. Robert Russell

e. John Horne

f. Matthew Rogers

g. Michael Gardiner

h. Edward Evans

i. Sheena Tirpak

j. Steve Simonds

k. William Rishel

l. Michael Almassey

m. Steven Hall

n. DFC Grumbles

o. Lt. Cusic

p. Terry Black

q. DFC Nelson

None of these documents were produced.
REQUEST FOR DOCUMENTS NO. 27: All documents related to your policy on providing
information about an employee or former employee to a prospective employer including all documents,

including communications, Michael Gardiner had with Amtrak (Steven Travers), Prince Georges
County, and the Maryland National Capital Park Police or other police agency regarding their inquiries
to inquire about Plaintiff's employment, verification and references.
None of these documents were produced.

INTERROGATORY 14: — From 2000 to date, describe all actions taken by defendant to prevent
sexual harassment/discrimination from occurring in the workplace including but not limited to training
for sexual harassment, retaliation, discrimination, and other training.

There was no response as to which officers had the sexual harassment training and when,
just a document that indicated personnel should have the training by November 2016. If no
training was done before 2016 please state and also provide the attendance and/or completion

documentation.

INTERROGATORY 18: _ If you contend that Edward Evans, who was K9 Unit Supervisor, was not
Plaintiff's supervisor during that time, or had no ability to direct the members of the K9 Unit so state
and indicate all facts on which you contest Plaintiff's IAB statement that Evans made comments about
her being kicked off the unit if she became pregnant, yelled at Plaintiff about dating, and changed her

work schedule and request for overtime to prevent her from working the same shift as her boyfriend.

The interrogatory wasn’t answered with a request for clarification. To clarify, we asked
about ability to direct, and if the Defendant disputes, that Evans and others could do things like
give her a schedule, give her an area assignment, and conduct her performance reviews. To
further clarify, we asked if the Defendant disputed the comments Plaintiff reported above. Was

it investigated? Was it documented? What were the findings?

INTERROGATORY 24: Identify and describe the facts which led you to request a Fitness for Duty

Evaluation of Plaintiff in July 2011, and subsequent counseling and/or training, including your
reasonable basis Plaintiff may have been unable to safely or effectively perform her defined job and (2)
how that inability was attributable to a psychological condition or impairment pursuant to the Int’l
Assoc of Chiefs of Police guidelines, or other guidelines upon which you rely. Your response should
include the exact referral questions you submitted for the Plaintiffs Fit for Duty Evaluation, who
developed these referral questions, and detail all communications, emails, notes, or documents related

to any such referral.

The Answer is an objection which does not relate who made the referral, why, and how
the basis for the referral was documented. If you contend that the IACP , or other controlling
guidelines, were adhered to, state why there were no “exact referral questions”, and the reasons
why there were not any.

Sincerely,
BYRD & BYRD, LLC

MA. Ch,

Patricia Cleary, Esquire
